Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 08/04/2020. Currently, claims 1-20 are pending in the application.
  
Claim Objections

Claim 3 is objected to because of the following informalities: Where it recites “the barrier layer” in line 3 should be “the first barrier layer”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-9 and 11-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheppard (US 20110147762 A1).

Regarding claim 1, Figure 15 of Sheppard discloses an integrated enhancement/depletion mode high electron mobility transistor (HEMT), comprising: 
a substrate (100); 
a buffer layer (102+104, [0125]) on the substrate; 
a first barrier layer (106+108) on the buffer layer and a second barrier layer (125) on the first barrier layer, wherein the second barrier layer covers a portion of the first barrier layer; and 
a first source (132), a first drain (134) and a first gate (130) on the first barrier layer (108) and a second source (142), a second drain (144), and a second gate (140) on the second barrier layer ([0161]-0163]).

Regarding claim 4, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the buffer layer includes a group III metal nitride having a metal-face polarity (AlN, [0090]), and a two-dimensional electron gas channel ([0037] and [0128]) is formed at an interface of the buffer layer and the first barrier layer.



Regarding claim 5, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the first barrier layer (106+108]) is in a range from 1 nm to 30 nm (considering both 15 nm each, ([0096]-[0097] and [0127]).

Regarding claim 6, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 5, wherein a total thickness of the first barrier layer (106+108) and the second barrier layer (125) does not exceed 100 nm ([0096]-[0097], [0127] and [0138]).

Regarding claim 7, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 6 wherein the second barrier layer (125) is in a range from 1 nm to 99 nm ([0138]).

Regarding claim 8, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 6, wherein the first gate (130), the first source (132), the first drain (134), and the first barrier layer (106+108), the buffer layer (102+104), and the substrate (100) constitute an enhancement mode transistor, and the second gate (140), the second source (142), the second drain (144), and the second barrier layer (125), the first barrier layer (106+108), the buffer layer, and the substrate constitute a depletion mode transistor ([0148]). 

Regarding claim 9, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the second barrier layer (125) is patterned, and the second barrier layer has a continuous pattern or a discontinuous pattern (discontinuous pattern).

Regarding claim 11, Figure 15 of Sheppard discloses that the integrated enhancers enhancement/depletion mode HEMT according to claim 1, wherein the first barrier layer (106+108) is a ternary or quaternary nitride compound semiconductor alloy ([0127]).

Regarding claim 12, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 11, wherein a material of the first barrier layer (106+108) includes AlGaN, InAlN, or AlInGaN ([0127]).

Regarding claim 13, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the second barrier layer (125) is a ternary or quaternary nitride compound semiconductor alloy ([0138]).

Regarding claim 14, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 13, wherein a material of the second barrier layer (125) includes AlGaN, InAlN, or AlInGaN ([0138]).

Regarding claim 15, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein a material of the first barrier layer (106+108) is the same as a material of the second barrier layer (125), or a material of the first barrier layer differs from a material of the second barrier layer ([0127] and [0138]).



Regarding claim 16, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the first source and the first drain are made of at least one of Ti, Pt, Au, W, and Ni ([0098]).

Regarding claim 18, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the second source and the second drain are made of at least one of Ti, Pt, Au, W, and Ni ([0098]).

Regarding claim 20, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein a material of the substrate (100) includes Si, SiC, GaN, sapphire, or diamond ([0125]).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as being obvious over Sheppard (US 20110147762 A1).

Regarding claims 2-3 and 10, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the second barrier layer (125, [0138]) is a regrowth layer.

Sheppard does not explicitly teach that an n-type doping induced by impurities exists on a surface of a portion of the first barrier layer (106+108), and the second barrier layer (125) covers the portion of the first barrier layer, wherein electrons generated by the n-type doping is a part of a conductive channel in the first barrier layer (106+108). Or
The integrated enhancement/depletion mode HEMT according to claim 1, wherein a surface of the first barrier layer (106+108) in contact with the second barrier layer (125) generates n-type doping having a doping concentration in a range from 1×10.sup.15/cm.sup.3 to 7×10.sup.19/cm.sup.3.

However, Sheppard teaches that both the first barrier layer (106+108) and the second barrier layer (125) may include doped material ([0127] and [0138]). Figure 18 of Sheppard further teaches that the first barrier layer is doped with n-type and the second barrier is doped with n-type dopant in an embodiment wherein the depleted bias voltage is controlled ([0158]-[0162]).



Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges of n-type dopant in the first barrier layer and the second barrier layer of Sheppard in order to control the depletion bias according to the teaching of Sheppard ([0161]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Further, the limitation of  “doping induced by impurities” and “the second barrier layer generates n-type doping” in the above claims are merely a product-by-process limitations that do not structurally distinguish the claimed invention over Sheppard who teaches the structure as claimed. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Sheppard (US 20110147762 A1) in view of Waki et al (US 20050236646 A1).

Regarding claims 17 and 19, Sheppard does not explicitly teach that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the first gate includes a metal stack of nickel/gold or platinum/gold. Or


However, Waki is a pertinent art which teaches that a gate of a HEMT is made of titanium (Ti)/platinum (Pt)/gold (Au) or a deposited body of nickel (Ni)/gold (Au) ([0020]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials as claimed instead of the materials of Sheppard according to the teaching of Waki ([0020]), since it has been held to be within the general skill of a worker in the art to select a known material such as nickel/gold or platinum/gold on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .



/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        03/10/2022